



Exhibit 10


January 4, 2017


Norman D. Finch, Jr.
200 Oakmont
Lane                                                                                         
Waxhaw, North Carolina 28173


Dear Norm:


On behalf of Illinois Tool Works Inc. (“ITW”), we are pleased to extend an offer
of employment to you as Senior Vice President - General Counsel. This letter
outlines the specifics of our offer of employment.


Compensation:
•
Base Salary: You are offered a base salary of $520,000 per year, which is
payable bi-weekly, based on 26 pay periods per year. Base salary is subject to
required withholdings. Your initial eligibility for a salary review will be in
the first quarter of 2018.

    
•
Short-Term Incentive Plan: You are eligible to participate in ITW’s Executive
Incentive Plan (EIP), with a target award of 70% of your base salary. The
incentive is based on ITW financial performance (current measures include
operating income and organic revenue growth), and the payout range is 0 - 200%
of your target. EIP incentive payouts are payable in the first quarter of the
following year (based on your salary as of 12/31). Additional information will
be provided after your start date.



•
Long-Term Incentive Plan: You will be eligible to participate in the ITW
Long-Term Incentive Plan (LTIP). This plan is provided to ITW executives to
recognize their leadership role in driving the long-term success of the company.
Shortly after your start of employment with ITW, you will receive a special LTIP
award with a cash value in the amount of $1,550,000, to be split equally between
stock options and restricted stock units (RSUs)(the stock options will vest 25%
a year over 4 years and the RSUs vest 3 years from the grant date). This award
is intended to compensate you for the near-term value of your unvested long-term
incentive awards from your current employer. The grant date for this special
award will be on the first trading day of the month following your hire date.



Additionally, provided that you are hired on or before February 10, 2017, you
will also be recommended to receive an annual 2017 LTIP grant with a cash value
of $825,000 (subject to approval by the Compensation Committee of the Board of
Directors meeting on that date). Half of this LTIP award will be
performance-based (payable in shares and cash at the end of the three-year
performance period). The other half of the LTIP award will be options (vesting
25% over 4 years). Additional details will be provided at the time of grant.


•
Sign on Bonus: You will be paid a one-time Sign-On Bonus of $230,000, less
applicable tax withholdings, within 30 days of your hire date. This payment will
be subject to supplemental withholding and to your execution of the attached
Sign-On Bonus Agreement.



Employee Benefits
•
Group Insurance Programs: You and your family are eligible for ITW’s
comprehensive benefits, subject to the requirements established for each plan.
Our plans currently include Medical and Prescription Drug, Dental, Flexible
Spending, Wellness, Basic and Voluntary Life and Accident Insurance, Dependent
Life, and Disability. Specifics of our plans are in the attached Employer
Benefits Summary. You will be eligible to participate in these plans the first
day of the month following your date of hire. If your hire date is the first day
of a month, your benefits are effective that day.



•
401(k) Plan: You may participate in ITW’s 401(k) Plan and contribute a portion
of your salary, through payroll deduction, to a retirement savings program on a
pre-tax basis or after-tax basis. You are immediately eligible to receive a
company matching contribution if you save under the plan.



•
ECRIP: You are also eligible to participate in the ITW ECRIP, which is our
nonqualified deferred compensation program, starting in 2017.








--------------------------------------------------------------------------------





•
Holidays and Vacation Time: ITW provides our employees 8 paid holidays and up to
3 floating holidays during the calendar year, depending on your hire date. You
will be eligible for 4 weeks of vacation per year, which is accrued monthly from
the start of your employment.



Miscellaneous
•
Relocation Package: Your offer of employment includes relocation assistance
(attached is a summary of your relocation benefits under the company’s program).
Our relocation provider, PLUS Relocation Resources, Inc. will contact you to
explain your relocation benefits and start the relocation process. Please note
that these benefits expire one year after your hire date. In addition, this
relocation assistance is subject to your executing the attached Relocation
Payback Agreement.



Norm, we look forward to you joining our team at our Glenview offices on a date
to be mutually agreed.
The offer of employment is contingent upon successful completion of a drug test
(information regarding this requirement will be provided to you upon acceptance
of our offer). You will also be required to agree to and sign and abide by the
terms of ITW’s Statement of Principles of Conduct, Global Anti-Corruption
Policy, and Confidentiality Protection and Assignment Agreement.


As a further condition of employment, in order to comply with the federal
immigration laws, you will be required to complete a Form I-9 and present the
specified identity and employment eligibility documents for our review upon
commencing employment with us. Such documentation must be provided to ITW within
three (3) business days of your date of hire (information regarding this
requirement will be provided to you upon acceptance of our offer).


While we hope this is the beginning of a long and rewarding career, as with all
of our employees, your employment with ITW should not be interpreted as creating
anything other than an at-will employment relationship. In addition, ITW
reserves the right to periodically review and adjust each of its compensation
and benefit programs it offers to you in its sole discretion.


We are delighted at the prospect of you joining ITW’s leadership team. If you
have any questions regarding this offer, please feel free to contact me. To
confirm your acceptance of this offer, please sign the bottom of this letter
acknowledging your acceptance and return to my attention.


Pam Glueck, Director-Corporate HR, will be your point of contact for new hire
administration. You can reach her at 224.661-7712 or pglueck@itw.com.




Sincerely,


/s/ Katie Lawler
Katie Lawler
SVP, Chief HR Officer


Enclosures








/s/ Norman D. Finch Jr.             1/4/2017
Accepted and agreed to by: ____________________________________ Date:
________________________    
Norman D. Finch Jr.









